Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) alone, or alternatively, in view of Numata and Kinjo (“Chemical structures and properties of low thermal expansion coefficient polyimides,” Poly.Eng.Sci., Vol. 28, pp. 906-911, hereinafter Numata) and evidence provided by Millipore Sigma (“3,3',4,4'-biphenyltetracarboxylic dianhydride,” accessed 28 Sep. 2021, “p-Phenylenediamine,” accessed 28 Sep. 2021, and “4,4-Oxydiphthalic anhydride,” accessed 28 Sep. 2021, hereinafter Millipore), ChemBlink (“Bis(3,4-dicarboxyphenyl ether,” accessed 28 Sep. 2021, hereinafter ChemBlink), and Sroog (“Aromatic polypyromellitimides from aromatic polyamic acids,” J.Poly.Sci.A, Vol. 3, pp. 1373-1390, published 1965, hereinafter Sroog).
Regarding claims 1-2, Iizumi teaches a multilayer heat-fusible polyimide film of a heat-resistant polyimide layer laminated with a heat-fusible layer (Abstract and paragraph 0076).  Iizumi teaches that the heat-fusible polyimide film has both excellent heat resistance and excellent adhesion to a metal layer via his heat-fusible layer/hot-melt polyimide layer (paragraphs 0007 and 0010).  Iizumi teaches his heat-resistant polyimide layer comprises a polyimide with 70 mol.% or more of 3,3',4,4'-biphenyltetracarboxylic dianhydride (paragraph 0040) and bis(3,4-dicarboxyphenyl) ether dianhydride as another tetracarboxylic dianhydride (paragraph 0041) and 70 mol.% or more of p-phenylenediamine as the main diamine component (paragraph 0040), thus satisfying the claim 1 limitation that the combined amounts 
As evidenced by Millipore Sigma and ChemBlink, the structures for these compounds are:


    PNG
    media_image1.png
    283
    615
    media_image1.png
    Greyscale

3,3',4,4'-biphenyltetracarboxylic dianhydride
Chemical formula (2)

    PNG
    media_image2.png
    302
    615
    media_image2.png
    Greyscale

Bis(3,4-dicarboxyphenyl ether dianhydride    or 
4,4-Oxydiphthalic anhydride
Chemical formula (3)

    PNG
    media_image3.png
    269
    515
    media_image3.png
    Greyscale

p-Phenylenediamine
Chemical formula (4)
with n=1


The reaction of the tetracarboxylic dianhydrides (representing claimed formula (2) and (3)) and diamine (representing claimed formula (4)) disclosed by Iizumi would necessarily result in polyimide of claimed formula (1).  As evidenced by Sroog, an anhydride and diamine react via the two-step poly(amic acid) process to form the repeat unit of chemical formula (1), as illustrated for a different pair of dianhydride and diamine monomers by Sroog (page 1374, reproduced below). 


    PNG
    media_image4.png
    532
    1035
    media_image4.png
    Greyscale


Iizumi does not disclose the temperature at which 5% weight loss of the multilayer film occurs nor the dielectric loss tangent at a frequency of 11.4 GHz.  However, given that Iizumi teaches a two-layer film comprising two heat-resistant polyimide layers with the heat-resistant layer (core layer) polyimide composed of the same monomers in the same amounts as the current invention, it is the examiner’s position that the heat-fusible polyimide film of Iizumi would inherently have the same temperature at which 5% weight loss occurs and a dielectric loss tangent at a frequency of 11.4 GHz as the claimed invention, and therefore, would fall within the claimed ranges for temperature at 5% weight loss and dielectric loss tangent at a frequency of 11.4 GHz.
In light of the overlap between the claimed polyimide film for metal lamination and that disclosed by Iizumi, it would have been obvious to one of ordinary skill in the art to use polyimide film for metal lamination that is both disclosed by Iizumi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Alternatively, regarding claims 1 and 2, in the embodiment of the present claims when 4,4”-diamino-p-terphenyl is present, it is noted that Iizumi does not disclose his polyimide 
Numata teaches polyimides comprising DATP monomer as a diamine (page 906, 2nd column, Experimental / Samples section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 4,4”-diaminoterphenyl (DATP) as taught by Numata into the polyimide of Iizumi.  Numata teaches that a polyimide comprising DATP had a very small thermal expansion coefficient (page 907, 2nd column, Results and Discussion / Thermal expansion coefficients of various aromatic polyimides section, 1st paragraph).
Numata shows that polyimides with PPD (p-PDA, diamine A in Table 1) and DATP (diamine J in Table 1) had different coefficients of thermal expansion (page 908, Table 1).  It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to vary the relative amounts of PPD (p-PDA in Numata) and DATP in order to adjust the thermal expansion coefficient of the polyimide of Iizumi in view of Numata, and thereby arrive at the claimed invention.
With regard to the weight loss and dielectric constant, given that Iizumi in view of Numata, teaches a two-layer film comprising two heat-resistant polyimide layers with the heat-resistant layer (core layer) polyimide composed of the same monomers in the same amounts as the current invention, it is the examiner’s position that the heat-fusible polyimide film of Iizumi in view of Numata, would inherently have the same temperature at which 5% weight loss occurs and a dielectric loss tangent at a frequency of 11.4 GHz as the claimed invention, and 
Regarding claims 3 and 6, Iizumi alone, or alternatively, Iizumi in view of Numata, teaches the elements of claims 1 and 2, and Iizumi teaches that his heat-fusible polyimide layer is a hot-melt layer with a softening point below 350⁰C (paragraphs 0010 and 0021), and his hot-melt polyimide film and a metal foil are pressed continuously under heat to form a polyimide-metal laminate (paragraph 0101).
It is the examiner’s position that this hot-melt pressing to form a polyimide-metal laminate means Iizumi’s, or alternatively, Iizumi’s in view of Numata, heat-fusible layer is a thermal fusion-bondable polyimide.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) alone, or alternatively, in view of Numata and Kinjo (“Chemical structures and properties of low thermal expansion coefficient polyimides,” Poly.Eng.Sci., Vol. 28, pp. 906-911, hereinafter Numata), in view of Usu et al. (JP 2006/007632 A, published 12 Jan. 2006, hereinafter Usu).
Regarding claims 4 and 7, Iizumi, or alternatively, in view of Numata, teaches the elements of claims 1 and 2, and Iizumi teaches that his heat-fusible polyimide film has excellent heat resistance (paragraph 0019).
Therefore, it is the examiner’s position that the polyimide in Iizumi’s, or alternatively Iizumi’s in view of Numata, heat-fusible or hot-melt polyimide layer must be heat resistant.

Usu teaches incorporating silane coupling agent into the heat-resistant polyimide adhesive layer of a flexible metallic foil-polyimide laminate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Usu into the polyimide adhesive layer (heat-fusible/hot melt polyimide layer/melt adhesion layer) of the heat-fusible polyimide film of Iizumi, or alternatively in view of Numata.  Iizumi and Usu are analogous art as they are both drawn to polyimide-metal foil laminates in which the polyimide film includes a melt-able polyimide layer that serves as an adhesive between a heat-resistant polyimide and a metal foil, and the polyimides of both inventions are based on the same preferred monomers, so one of ordinary skill in the art would have a reasonable expectation of success in using the silane coupling agent of Usu in the polyimide-metal foil laminate of Iizumi, or alternatively, in view of Numata.  Further, Usu teaches that incorporating the silane coupling agent improves the adhesiveness of the metal foil and the polyimide film (paragraph 0020).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) alone, or alternatively, in view of Numata and Kinjo (“Chemical structures and properties of low thermal expansion coefficient polyimides,” Poly.Eng.Sci., Vol. 28, pp. 906-911, hereinafter Numata), in view of Murakami et al. (US Patent Application 2009/0068454, published 12 Mar. 2009, hereinafter Murakami).

Therefore, it is the examiner’s position that the polyimide in Iizumi’s heat-fusible or hot-melt polyimide layer must be heat resistant.
Iizumi, or alternatively in view of Numata, does not disclose incorporating a silane coupling agent into his hot melt polyimide layer.
Murakami teaches the inclusion of a silane coupling agent during polymerization of the polyamic acid during the production of a polyimide for polyimide-metal layer laminates (Abstract and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Murakami into the polyimide heat-fusible layer of the polyimide-metal film laminate of Iizumi, or alternatively in view of Numata.  Iizumi and Murakami are analogous art as they are both drawn to polyimide-metal foil laminates formed by direct lamination of the polyimide film to the metal layer (Murakami, paragraph 0055), so one of ordinary skill in the art would have a reasonable expectation of success in using the silane coupling agent of Murakami in the polyimide-metal foil laminate of Iizumi, or alternatively in view of Numata.  Further, Murakami teaches that incorporating the silane coupling agent improves both the adhesive strength and the mechanical strength of the polyimide film (paragraph 0054).

Response to Arguments
Applicant's arguments filed 05 Jan. 2022 have been fully considered, but they were not persuasive.  
Applicant amended claim 1.
Applicant argues that Iizumi and Chikaraishi do not disclose the use of DATP as a diamine component.
Examiner agrees that Chikaraishi teaches a diamine other than PPD or DATP, so the rejections based on Chikaraishi have been withdrawn.
However, Iizumi teaches a polyimide with 70 mol% or more of PPD (paragraph 0033), which satisfies claim 1, and Iizumi in view of Numata teaches a polyimide with DATP and with 70% or more of PPD which alternatively satisfies claim 1.
Applicant argues that applicant’s data from Example 3 and Comparative Example 2 demonstrate the criticality of using PPD and DATP in combination as the diamine component. 
However, given that nothing in present claim 1 requires the presence of DATP, the data is not commensurate in scope with the present claims.  That is, it does not appear that the compositional limitations of claim 1 distinguishes between of the applicant’s examples or comparative examples.  Further, even if the claims were amended to require the presence of DATP, the data is not commensurate in scope with the claims given that the Example 3 uses one specific dianhydride (BPDA) in one amount, while the present claims are open to any dianhydride in any amount.  Further, Example 3 only uses one amount each of PPD and DATP, while the claim would encompass any combination of amounts of PPD and DATP (i.e. 20% PPD/30% DATP, 60% PPS/40% DATP etc.).  Further, while applicant states that these examples 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787